1
                                                        Judge: Timothy W. Dore
                                                        Chapter: 13
2
                                                        Hearing Date: August 19, 2020
                                                        Hearing Time: 9:30 a.m.
3
                                                        Hearing Location: Telephonic
                                                        Response Date: August 12, 2020
4

5

6
                        IN THE UNITED STATES BANKRUPTCY COURT
7
                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9                                                         IN CHAPTER 13 PROCEEDING
      In re:                                              No. 18-13392-TWD
10    NAZARIO HERNANDEZ,
                                                          OBJECTION TO MOTION FOR
11
                                                          MODIFICATION OF CONFIRMED
12                                           Debtor.      PLAN

13          Jason Wilson-Aguilar, Chapter 13 Trustee, objects to the debtor’s Motion for

14   Modification of Confirmed Plan (ECF No. 75):

15          The debtor’s proposed modified plan (ECF No. 74) appears to have two substantive

16   differences with the debtor’s prior modified plan (ECF No. 64): inclusion of an eighty-four

17   month term and the $2,530.00 monthly plan payment to begin August 2019 rather than

18   November 2019. The Trustee is unclear why the debtor made the latter change, but it is likely

19   immaterial. The Trustee objects for two reasons:

20          1)      The debtor did not file amended Schedules I and J in support of the modified plan.

21   Local Bankr. R. 3015-1(i).

22          2)      The debtor did not provide the Trustee with documentation of the debtor’s current

23   income. Local Bankr. R. 3015-1(i). The Trustee understands that the debtor’s business has been

24   impacted by COVID-19, but the debtor could at least provide some type of business projection to

25   the Trustee demonstrating that the debtor can fund the plan he proposes even if he cannot

26   provide actual profit and loss statements.

27          A post-confirmation modified plan must be proposed in good faith.            11 U.S.C. §§

28   1329(b)(1); 1325(a)(3). The debtor has the burden to establish that the modified plan is proposed


     OBJECTION TO MOTION FOR                                        Chapter 13 Trustee
     MODIFICATION OF CONFIRMED PLAN -                            600 University St. #1300
     1                                                              Seattle, WA 98101
                                                              (206) 624-5124 FAX 624-5282
      Case 18-13392-TWD           Doc 78    Filed 08/10/20    Ent. 08/10/20 09:53:14 Pg. 1 of 2
1    in good faith. Mattson v. Howe (In re Mattson), 468 B.R. 361, 372 (B.A.P. 9th Cir. 2012). The
2    debtor has not met his burden.
3           WHEREFORE, the Chapter 13 Trustee requests that the Court deny the debtor’s motion
4    to amend debtor’s Chapter 13 plan.
5
            Dated this 10th day of August 2020
6
                                                 /s/ Jason Wilson-Aguilar, WSBA #33582
7
                                                  JASON WILSON-AGUILAR
                                                  Chapter 13 Trustee
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     OBJECTION TO MOTION FOR                                     Chapter 13 Trustee
     MODIFICATION OF CONFIRMED PLAN -                         600 University St. #1300
     2                                                           Seattle, WA 98101
                                                           (206) 624-5124 FAX 624-5282
      Case 18-13392-TWD         Doc 78    Filed 08/10/20   Ent. 08/10/20 09:53:14 Pg. 2 of 2
